UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1310



DAVID R. CORBIN,

                                              Plaintiff - Appellant,

          versus



BLADEN COUNTY CHILD SUPPORT AGENCY; H.
GOLDSTON WOMBLE, JR.; DONALD SHERRILL; ALAN I.
MAYNARD; ALLEN W. ROGERS; AJIT NAIK, MD; MYRA
HOLLOWAY; DONNA PARNELL; BILL SCARLETT; TOMMY
GRIFFIN; EARL BUTLER; VANN PARKER; ELIZABETH
KIEVER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-03-181-H-3)


Submitted:   July 29, 2004                 Decided:   August 3, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David R. Corbin, Appellant Pro Se.       H. Goldston Womble, Jr.,
Elizabethtown, North Carolina; James Murrel Cooper, COOPER, DAVIS &
COOPER,   Fayetteville,   North   Carolina;    Alan   I.   Maynard,
Elizabethtown, North Carolina; Allen W. Rogers, Fayetteville, North
Carolina; Mark E. Anderson, PATTERSON, DILTHEY, CLAY, BRYSON &
ANDERSON, LLP, Raleigh, North Carolina; Ryan Michael Shuirman,
YATES, MCLAMB & WEYHER, Raleigh, North Carolina; Douglas Edward
Canders, CUMBERLAND COUNTY ATTORNEY’S OFFICE, Fayetteville, North
Carolina; Grady L. Balentine, NORTH CAROLINA DEPARTMENT OF JUSTICE,
Raleigh, North Carolina; Mark Allen Davis, WOMBLE, CARLYLE,
SANDRIDGE & RICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          David R. Corbin appeals from the district court’s orders

dismissing    his   civil     action   and    denying   his    motion      for

reconsideration.      We    have   reviewed   the   record    and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.        See Corbin v. Bladen County, CA-03-181-H-3

(E.D.N.C. Oct. 10, 2003 & Jan. 6, 2004).            We deny Ajit Naik’s

motion for certificate of service default and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    AFFIRMED




                                   - 3 -